Title: To John Adams from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 16 May 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business),La Lande & Fynje, de (business)
To: Adams, John



Amsterdam the 16 May 1782
Sir

We did not receive the Letter, which your Excellency did us the honour to write to us, but yesterday morning about twelve ô Clock, in answer to which, we now take the liberty to propose to your Excelly the final Terms, on which we are willing to open a Loan in behalf of the united States of North America.
Your Excellency shall authorise us to negotiate a Sum of five Millions of Guilders, tho’ we shall now only open a Loan for three millions at the rate of 5 ⅌ Co. pr. Annum for the time of ten years, and to be redeemed in the five following years, each year a fifth part, for which 3000 bonds of f1000 each shall be given, signed by your Exce. and contrasigned by us, as also paragraphed by a Notary; and the Coupons for the Annual Intrest signed by your Secretary, or any body, which you’ll appoint for it.
The bonds shall all be dated the first of June, tho’ the Subscribers have it in their choice to pay or furnish the money in June, July, August September or october, as they shall think proper, provided that the 1st. Coupon is for 12, 11, 10, 9 or 8 Month, according to the term they pay in. Your Excellency promising to open no other Loan at any other house or houses in the Republic till the whole loan for five Millions is compleated, for which we are not without hopes of Succeeding.
We shall hand to your Excellency the original bonds, on which your Excellency will be pleased to procure us the ratification of Congres as we are obliged to engage ourselves for this to the public: after receiving of which Congres may dispose directly of what Sums, that than shall be in cash.

We must beg leave to observe to your Excellency that our meaning as to the Terms of 4 1/4 ⅌ Co. is, that we charge them for the receiving and paying out of the money now; for the remedium to the undertakers for Brokerage, and for the Expences of the notary, the Stamps &ca. We shall further charge Annually one p Ct. on the amount of the Intrest, for the paying out of it.
And to convince your Excellency, that we are willing to make the terms as low, as we really can, we shall only charge by the final redeeming of the Loan, for paying out of the money, and charges there on depending only one half pC.
We flatter ourselves with your Excellencys full aprobation, and have there fore got the prospectus ready printed, to be distributed the moment your Excellency will be pleased to give us your agreement to it.
We have the honour to be most respectfully Sir Your Excellency’s Most humble & obedt. Servts.

Wilhem & Jan Willink
Nics. & Jacob van Staphorst
de la Lande & Fynje

